Citation Nr: 0703123	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  06-22 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric condition to include chronic paranoid 
schizophrenia?


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the veteran's request 
to reopen his claim for entitlement to service connection for 
an acquired psychiatric disorder to include chronic paranoid 
schizophrenia.

The Board is required to independently consider whether the 
veteran has submitted new and material evidence warranting 
the reopening the claim before considering the claim on the 
merits.  Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).  As 
such, the issue in appellate status is as listed on the title 
page.

The question of the merits of the issue of entitlement to 
service connection for an acquired psychiatric disorder to 
include chronic paranoid schizophrenia is the subject of the 
REMAND below, and this case is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 1998, the Board denied entitlement to service 
connection for a psychiatric disorder.

2.  The evidence associated with the claims file subsequent 
to the March 1998 Board decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include chronic paranoid schizophrenia.



CONCLUSIONS OF LAW

1.  The Board's March 1998 decision, denying entitlement to 
service connection for a psychiatric disorder, is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2006).

2.  The evidence submitted since the March 1998 Board 
decision denying entitlement to service connection for an 
acquired psychiatric disorder is new and material.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

There is no issue as to providing an appropriate application 
form or completeness of the application. Written notice 
provided in October 2004 correspondence fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  August 2006 
correspondence provided notice of the type of evidence 
necessary to establish an effective date and disability 
rating for the disability on appeal.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development necessary to address 
whether this claim should be reopened.  There is no pertinent 
evidence which is not currently part of the claims file.  
Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claim.

New and Material Evidence

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim. 

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  If the Board finds that new and material 
evidence is not offered, that is where the analysis must end, 
and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material is nether 
required nor permitted.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the creditability of the evidence added 
to the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The veteran attempted to reopen his claim in September 2004.  
The veteran submitted a March 2006 report by Dr. J.M. 
regarding the onset of his symptoms of an acquired 
psychiatric disorder.  

By a rating decision dated July 2005, the RO denied reopening 
the claim because the veteran had not submitted new and 
material evidence.

In a June 2006 statement of the case, the RO readjudicated 
the matter and found the report of Dr. J.M. constituted new 
and material evidence because it was material as to the onset 
of the veteran's psychiatric condition.

The Board agrees with the RO's decision to reopen the 
appellant's claim based on the report of Dr. J.M.  The report 
bears significantly and substantially upon the question at 
hand, it is not duplicative or cumulative of prior evidence, 
and by itself or in combination with the other evidence 
previously of record it is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  As such, the evidence is new and material, and the 
claim is reopened.  38 C.F.R. § 3.156.

ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disorder to include chronic paranoid 
schizophrenia is reopened.


REMAND

The veteran contends his acquired psychiatric disorder was 
incurred in or was aggravated during his military service.

The report of Dr. J.M. indicates that he reviewed the 
veteran's claims file but does not indicate the he also 
examined the appellant.  Nevertheless, in light of the March 
2006 opinion offered by Dr. J.M., the Board is of the opinion 
that a VA examination is warranted to more thoroughly address 
the etiology of Any current acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
psychiatric examination to be conducted by 
a psychiatrist, to address the nature and 
etiology of any acquired psychiatric 
disorder.  The claims folder, and a copy of 
this remand must be made available for 
review by the psychiatrist for the 
examination. Any necessary tests should be 
conducted.  Following the examination the 
psychiatrist must address whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that any currently diagnosed 
psychiatric disorder began or was 
aggravated by service.  The examiner must 
also opine whether it is at least as likely 
as not that a psychosis was compensably 
disabling within a year of separation from 
active duty in 1970.  The examiner must 
address the March 2006 opinion offered by 
Dr. J.M.  A complete rationale must be 
provided for any opinion offered.  If the 
psychiatrist concludes that an opinion 
cannot be offered without engaging in 
speculation then she/he should so state.

2.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim. The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim. 38 C.F.R. §§ 3.158, 3.655 
(2006). In the event that the veteran does 
not report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address. It should also be indicated 
whether any notice that was sent was 
returned as undeliverable. 

3.  If while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance under the Veterans Claims 
Assistance Act of 2000 (VCAA), such as 
providing updated notice of what evidence 
has been received and not received by VA 
as well as who has the duty to request 
evidence, then such development must be 
undertaken.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006). 

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, the veteran 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for future 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


